          CASE 0:15-cv-03443-WMW-KMM Doc. 606 Filed 03/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    Willis Electric Co., Ltd.,                           Case No. 0:15-cv-3443-WMW-KMM

                           Plaintiff,

    v.                                                              ORDER

    Polygroup Macau Limited (BVI), et al.,

                           Defendants.


          Pursuant to Local Rule 5.6, the parties filed a Joint Motion Regarding Continued
Sealing for documents filed under temporary seal in connection with the Defendants’
motion to compel, motion to amend prior art statement, and motion to amend their answer
and add a counterclaim of inequitable conduct. ECF 595. The parties agree that the
following documents should remain sealed: (1) Defendants’ memorandum supporting the
motion to compel, ECF 553; (2) the Declaration of Puja Patel Lea in support of the motion
to compel, ECF 555; (3) Exhibits 1–19, 33, and 35 to the Lea Declaration, ECF 557, 557-1,
557-2, 557,-3, 557-4, 557-5, 557-6, 557-7, 557-8, 557-9, 557-10, 557-11, 557-12, 557-13, 557-
14, 557-15, 557-16, 557-17, 557-18, 557-19, and 557-20; (4) Defendants’ memorandum in
support of the motion to amend prior art statement, ECF 563; (5) the Declaration of
Christopher Forstner, ECF 565; (6) Exhibits 1–2, 4, 6–7, 9, and 27 to the Declaration of
Rachel Hughey, ECF 568, 570, 572, 572-1, 572-2, 572-3, and 572-4; (6) Defendants’
memorandum in support of their motion to amend and add a counterclaim, ECF 578;
(7) Exhibits A and N to the Declaration of Patrick Arenz, ECF 585-1 and 585-14; (8) Willis
Electric’s opposition to the motion to compel, ECF 587; (9) Declaration of Johnny Chen,
ECF 589; (10) Declaration of John Fonder, ECF 590; (11) Exhibits B, C, N, P, Q, and R to
the Declaration of Emily Niles, ECF 588-2, 588-3, 588-14, 588-16, 588-17, and 588-18.1

1      The following documents were conventionally filed under seal pursuant to temporary
instructions for electronic filers in connection with an information security concern: 585-1,
585-14, 587, 589, 590, 588-2, 588-3, 588-14, 588-16, 588-17, and 588-18. Because the
documents were conventionally filed, the Court does not direct the Clerk to keep the
                                                           (footnote continued on following page)
                                                1
       CASE 0:15-cv-03443-WMW-KMM Doc. 606 Filed 03/02/21 Page 2 of 2




Having reviewed these documents, the Court concludes that they should remain sealed.
None of the documents are “judicial records” because the motions at issue did not call upon
the Court to exercise its Article III powers. See IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th
Cir. 2013) (agreeing that a “common-law right of access applies to judicial records in civil
proceedings”).

       Accordingly, the Clerk is directed to keep the documents at the following
docket entries under seal: 553, 555, 557, 557-1, 557-2, 557,-3, 557-4, 557-5, 557-6, 557-7,
557-8, 557-9, 557-10, 557-11, 557-12, 557-13, 557-14, 557-15, 557-16, 557-17, 557-18, 557-
19, 557-20, 563, 565, 568, 570, 572, 572-1, 572-2, 572-3, 572-4, and 578.



Date: March 2, 2021
                                                           s/Katherine Menendez
                                                           Katherine Menendez
                                                           United States Magistrate Judge




documents at these docket entries sealed. Nevertheless, in the context of these
nondispositive motions, the Court finds that these materials may remain sealed.

                                               2
